The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Action is in response to Application 17/713,163, filed on 02/10/2020.
3.	Claims 1-20 are canceled.
4.	Claims 21-38 are pending.

Information Disclosure Statement
5.	IDS filed on 04/13/2022 have been considered.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-17 and 19-21 of U. S. Patent No. 10,581,755 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
8.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 21-23, 25-32 and 34-38 of U. S. Patent No. 11,297,004 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim 1 of ‘755
A method comprising: receiving a request to instantiate a multi-tier application in a network that comprises computing resources and service resources, wherein the multi-tier application comprises a plurality of application tiers and with each application tier being associated with a set of network services; instantiating the multi-tier application by: assigning each application tier to a set of the computing resources; for each assigned application tier, identifying a set of service resources for performing each network service that is associated with the assigned application tier; and configuring the identified sets of service resources to perform the network services associated with the application tiers of the multi-tier application.
Claim 21 of ‘004
A method for deploying multi-component applications with generically specified network services in a network comprising computing machines and service resources, the method comprising: receiving a request to deploy (i) an application with a plurality of components in the network, and (ii) a set of network services generically specified for the application by a set of parameters that specify network services required by the application without referring to specific service resources; deploying the application by assigning each application component to a computing machine, wherein at least two different application components are assigned to two different computing machines executing on two different host computers; for each of a plurality of application components associated with a subset of network services, identifying, based on the set of parameters that generically specify network services required by the application without referring to specific service resources, a set of particular service resources in the network to implement one or more network services in the subset of network services  for the application; and configuring each identified set of particular service resources to implement the subset of generically specified network services for each of the plurality of application components associated with the subset of network services.
Claim 21 of instant app.
A method for deploying multi-component applications with generically specified network services in a network comprising computing machines and service resources, the method comprising: receiving a request to deploy (i) an application with a plurality of components in the network, and (ii) a set of generically specified network services for the application; assigning each application component to a computing machine, wherein at least two different application components are assigned to two different computing machines; for each of a plurality of application components, assigning a set of particular service resources in the network to implement one or more network services that are generically specified for the application; and generating and distributing configuration data to configure the assigned set of computing machines and assigned service resources to implement the application components and the set of generically specified network services.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 21-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (USPUB 2016/0218918 A1 from applicant’s IDS filed on 04/13/2022).

10.	Regarding Claim 21, Chu disclosed a method for deploying multi-component applications with generically specified network services in a network comprising computing machines and service resources (see Fig.1, Fig.3 and Fig.4), the method comprising: 
receiving a request to deploy (i) an application with a plurality of components in the network (see paragraph [0005] shows receiving service profile defining network application for tenant to implement service in distributed network), 
and (ii) a set of generically specified network services for the application; assigning each application component to a computing machine (see paragraphs [0005] and  [0018-0020] shows configuring (assigning) physical and virtual service resources to service profile application), 
wherein at least two different application components are assigned to two different computing machines (see paragraphs [0018-0020] shows multiple applications configured to multiple machines that have multiple separate tenants); 
for each of a plurality of application components, assigning a set of particular service resources in the network to implement one or more network services that are generically specified for the application (see paragraphs [0018-0020] shows basic service offerings for service profiles including load balancing, firewall, NAT, etc. Which reads on services generically specified for the application defined by the service profile); and 
configuring the assigned set of computing machines and assigned service resources to implement the application components and the set of generically specified network services (see paragraphs [0018-0020]).

Claim 30 recites a non-transitory machine readable medium that further includes limitations that are substantially similar to claim 1. Chu disclosed a non-transitory machine readable medium (see Fig.1). As such, is rejected under the same rationale as above.

11.	Regarding Claims 22 and 31, Chu disclosed the method of claim 21, wherein assigning the set of service resources is based on a current workload status of the network (see paragraph [0045] shows implementation mapped to available resources (current workload status)).

12.	Regarding Claims 23 and 32, Chu disclosed the method of claim 21, wherein assigning the set of service resources comprises assigning the set of service resources based at least partly on a proximity in the network of the set of service resources to a computing machine assigned to an application component for which a set of network services are being performed (see paragraph [0046-0047] shows assigning resources based on quality of service policy and connecting devices based on the policy).

13.	Regarding Claims 24 and 33, Chu disclosed the method of claim 21, wherein the request specifies the set of network services to perform but does not refer to any specific service resource in the network (see paragraphs [0045-0047]).

14.	Regarding Claims 25 and 34, Chu disclosed the method of claim 21, wherein at least one of the assigned service resources is provided by a service module that is part of virtualization software executing on a host computer (see paragraphs [0017]).

15.	Regarding Claims 26 and 35, Chu disclosed the method of claim 21, wherein at least one of the assigned service resources is a service virtual machine executing on a host computer, and at least one computing machine is another virtual machine executing on the host computer (see paragraph [0020]).

16.	Regarding Claims 27 and 36, Chu disclosed the method of claim 21, wherein the assigned service resources comprise an edge service node that operates at a boundary of the network (See Fig.1 and paragraph [0020]).

17.	Regarding Claims 28 and 37, Chu disclosed the method of claim 21, wherein the set of generically specified network services comprises at least one of a load balancing service, a network address translation service, an encryption service, a DHCP service, a VPN service, and a firewall service (see paragraph [0020]).

18.	Regarding Claims 29 and 38, Chu disclosed the method of claim 21 further comprising associating each application component with a set of service tags, each service tag identifying a network service that is needed for the associated application component (see paragraph [0029] shows End Point Groups (EPG) which equates to service tags).	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
System(s) and method(s) that, periodically or when dynamically triggered, adapt data rates associated with user equipment (UE) in a network are presented. When the UE uses an application or a service, data traffic associated with the UE is inspected to obtain information relating to the application or service, which is used to determine an application/service margin. Current and historical information relating to communication conditions associated with the UE and an associated user is obtained to facilitate determining expected values of Quality-of-Service factors and communication condition metrics associated with the UE and thereby a volatility margin. For each adaptation time interval, the data rate can be adapted by determining a preliminary data rate and adjusting the preliminary data rate using the application/service margin and volatility margin to obtain the adapted data rate to be used for data communications between a node and the UE in the network. (Aaron et al. ‘643)
Computer based virtual models of complex systems, together with integrated systems and methods providing a development and execution framework for visual modeling and dynamic simulation of said models. The virtual models can be used for analysis, monitoring, or control of the operation of the complex systems modeled, as well as for information retrieval. More particularly, the virtual models in the present implementation relate to biological complex systems. In the current implementation the virtual models comprise building blocks representing physical, chemical, or biological processes, the pools of entities that participate in those processes, a hierarchy of compartments representing time-intervals or the spatial and/or functional structure of the complex system in which said entities are located and said processes take place, and the description of the composition of those entities. The building blocks encapsulate in different layers the information, data, and mathematical models that characterize and define each virtual model, and a plurality of methods is associated with their components. The models are built by linking instances of the building blocks in a predefined way, which, when integrated by the methods provided in this invention, result in multidimensional networks of pathways. A number of functions and graphical interfaces can be selected for said instances of building blocks, to extract in various forms the information contained in said models. Those functions include: a) on-the-fly creation of displays of interactive multidimensional networks of pathways, according to user selections; b) dynamic quantitative simulations of selected networks; and c) complex predefined queries based on the relative position of pools of entities in the pathways, the role that the pools play in different processes, the location in selected compartments, and/or the structural components of the entities of those pools. The system integrates inferential control with quantitative and scaled simulation methods, and provides a variety of alternatives to deal with complex dynamic systems and with incomplete and constantly evolving information and data. (Thalhammer-Reyero ‘746)
 An approach for identifying commands for virtual resource instances in a networked computing environment (e.g., a cloud computing environment). Specifically, in a typical embodiment, a set of commands for an instance of a virtual resource may be received in a computer memory medium or the like. The commands may then be analyzed and information pertaining to the commands may be stored in a computer storage device or the like. When a user/requester later wishes to identify a command to be utilized for another instance of the virtual resource, the requester can access the information and be provided with a set of suggested commands that are typically utilized for similar and/or previous instances of the virtual resource. (Abuelsaad et al., ‘975)
 A computer system and a dynamic network interfaces application that executes on the computer system. The dynamic network interfaces application activates a virtual local area network (VLAN) by associating subnet interface information and a virtual local area network tag, wherein the virtual local area network tag is unrelated to and randomly combined with the subnet interface information, and by transmitting the association of the subnet interface information and the virtual local area network tag to a firewall component and to a network access component. (Delker et al., ‘160)
 The aim of the simple heterogeneous inter-cloud manager (SHINCLOM) project is to develop a prototype web-based single sign-on inter-cloud management portal that gives users the ability to easily configure and launch inter-cloud VPCs, HPC clusters, and autonomic applications and services. We employ a model-based approach in which the various requirements of the project are mapped to the layers of a proposed autonomic model and implemented using free open source software (FOSS). In this paper, we outline the requirements of the project, discuss our overall construction methodology, and give an overview of the sections implemented to date. (Powell et al., “Constructing a Robust Services-Oriented Inter-cloud Portal Based on an Autonomic Model and FOSS”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445